DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s communication of 7/6/2021.  Currently claims 1-4, 6, 10-19, 21-23, 25-26, 29-36.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 10-19, 21-23, 25-26, 29-36 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mizukoshi et al. (US 7,172,162 B2).  
Mizukoshi teaches and discloses a device for management of an elongate shaft, the device (figure 1) comprising: an upper plate (18/21); and a lower plate (15) having at least one lower groove (13B) disposed therein, the at least one lower groove in the lower plate sized to receive the elongate shaft, wherein the upper plate is releasably coupled to the lower plate  (see figure 1) and wherein the elongate shaft is captured between the upper plate and the lower plate (see figure 2), wherein the upper plate 
Concerning claim 2 and the upper plate further comprises at least one upper groove (23) disposed therein, the at least one upper groove sized to receive the elongate shaft, and wherein the at least one lower groove in the lower plate cooperates with the at least one upper groove in the upper plate to form a channel configured to hold the elongate shaft (see figure 2 near 6/13b).
Concerning claim 3 and the elongate shaft is constrained from slidable and rotational movement in the channel when the upper plate is apposed with the lower plate (shown in clamping configureation figure 2).
Concerning claim 4 and the at least one groove in the upper plate or the lower plate is arcuate (note arc shape of 13B or 23).
Concerning claim 6 and a hinge is coupled to a side of the upper plate and a side of the lower plate (note hinges 17/19).
Concerning claim 10 and the first half portion of the upper plate rotates outwardly away from the second half portion of the upper plate and, wherein the second half portion of the upper plate rotates outwardly away from the first half portion of the upper plate (see rotation of upper plate portions 21/18 as shown in figures 1-2).
Concerning claim 11 and a grasping element (27) coupled to a lower surface of the lower plate, wherein the grasping element is sized and shaped to facilitate grasping and manipulation of the device with an operator’s band.
Concerning claim 12 and the grasping element comprises a ring configured to receive an operator's finger (it is examiner’s position that the ring bolt hole 27 may be received in a finger of an operator instead of a bolt).

Concerning claim 14 and the lower plate is rotatable relative to the grasping element (it is examiners positon that the lower plate my rotate in relation to the bolt device that is in hole 27).
Concerning claim 15 and one or more pins, wherein the one or more pins are coupled to the upper plate or the lower plate, and wherein the other of the upper plate or the lower plate further comprises one or more apertures for receiving the one or more pins to align the upper and lower plates with one another (note pins and cooresponding apertures of 35/47/3/22/26).
Concerning claim 16 and a side wall extending from a side of the lower plate, the side wall providing a stop for facilitating alignment of the upper plate with the lower plate and for preventing lateral movement of the upper plate relative to the lower plate (note walls 2/3/14/near 19).
Concerning claim 17 and the upper plate is formed from a resilient material which permits either a first lateral portion of the upper plate or a second lateral portion of the upper plate opposite the first lateral portion to flex upward and away from the lower plate (note construction of upper plates 18/21 and figure 1).
Concerning claim 18 and indicia on the upper plate or the lower plate to facilitate identification of the elongate shaft disposed in the at least one groove of the lower plate (examiner is of position that the closed plate across the top would be a type of indicia that would facilitate the type of shaft in the groove as if it is in the closed state it would be indicated as the type that fits in the groove).
 Concerning claim 19 and the elongate shaft comprises a guidewire ot a catheter shaft (note portions 5/6/11).
Concerning claim 21 and a device for management of an elongate shaft, the device comprising: an upper plate, and a lower plate having at least one lower groove disposed therein, the at least one lower groove in the lower plate sized to receive the elongate shaft, wherein the upper plate is releasably coupled to the lower plate and wherein the elongate shaft is captured between the upper plate and the lower plate, 
	Concerning claim 22 and amethod for managing an elongate shaft, the method comprising: providing an elongate shaft management device comprising an upper plate and a lower plate; separating the upper plate from the lower plate and manipulating the elongate shaft, wherein the upper plate comprises a first portion and a second portion, wherein the first portion is hingediy coupled with a first end of the Lower plate, and the second portion is hingedly coupled with a second end of the lower plate opposite the first end, and wherein separating the upper plate from the lower plate comprises independently opening the first portion away from the lower plate or independently opening the second portion away from the lower plate, exposing the groove in the lower plate; disposing the elongate shaft in a groove in the lower plate; and apposing the upper plate against the lower plate thereby capturing and constraining movement of the elongate shaft therebetween (note operation and previously identified structures as shown in prior art figure 1-4).
Concerning claim 23 and the upper plate comprises a groove disposed therein, and wherein the groove in the upper plate cooperates with the groove in the lower plate to form a channel for capturing the elongate shaft when the upper plate is apposed with the lower plate (see upper plate grooves such as 22/23).
Concerning claim 25 and separating the upper plate from the lower plate comprises hingedly opening the upper plate relative to the lower plate to provide access to the elongate shaft disposed in the groove of the lower plate (again see figure 1).

Concerning claim 29 and disposing a second elongate shaft in a second groove in the lower plate (note multiple grooves in lower plate as shown in figure 1).
Concerning claim 30 and the elongate shaft comprises a guidewire or a catheter shaft (again see 5/6/11).
Concerning claim 31 and the lower plate comprises 4 side wall extending therefrom, and wherein opposing the upper plate against the lower plate comprises aligning the upper plate with the side wall (again note previously identified walls as shown in figures 1-2).
Concerning claim 32 and the upper plate against the lower plate comprises aligning the upper plate with the lower plate by inserting pins extending from the lower plate into cooperating apertures disposed in the upper plate. (again note previously identified pins/apertures as shown in figures 1-2).
Concerning claim 33 and grasping a grasping element coupled to a lower surface of the lower plate (bolt of bolt hole 27).
Concerning claim 34 and rotating the management device relative to the grasping element (note device may rotate around bolt).
Concerning claim 38 and expanding or collapsing the grasping clement between a collapsed configuration and an expanded configuration to provide a surface for grasping (note element may be included on the bolt or not and may be moved up or down thus collapsing the grasping element on the bolt/bolt hole).
Concerning claim 36 and grasping the grasping element comprises inserting a finger inte a ring coupled to the lower plate (note examiner is of the position that the ring structures of 27 bolt may be inserted a finger into).

    PNG
    media_image1.png
    575
    721
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180. The examiner can normally be reached M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A GRAY/             Primary Examiner, Art Unit 3783